DISMISS and Opinion Filed September 9, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00565-CV

              IN THE INTEREST OF A.Z.M., A MINOR CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-19374

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      In accordance with the parties’ settlement agreement and as requested by

appellant in a rule 42 motion, see TEX. R. APP. P. 42.1(a)(2)(c), the trial court has

vacated its May 11, 2022 order in suit to modify the parent-child relationship and

signed an agreed modification order. Accordingly, we dismiss the appeal. See id.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

220565F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.Z.M., A                On Appeal from the 256th Judicial
MINOR CHILD                                 District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-18-19374.
No. 05-22-00565-CV                          Opinion delivered by Justice
                                            Schenck, Justices Reichek and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that appellee Shanaz Neely recover her
costs, if any, of this appeal from appellant Hamid Mirzaei.


Judgment entered September 9, 2022.




                                      –2–